DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 and December 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a magnetic field detection system comprising, amongst other features, a magnetoresistive effect element including a magnetoresistive effect film that extends in a first axis direction; and a helical coil including a parallel connection that includes a first part and a second part each extending in a second axis direction inclined with respect to the first axis direction, the first part and the second part being adjacent to each other in a third axis direction and coupled to each other in parallel, the third axis direction being different from both of the first axis direction and the second axis direction, the helical coil being wound around the magnetoresistive effect element while extending along the third axis direction, the magnetoresistive effect film overlapping both of the first part and the second part in a fourth axis direction orthogonal to both of the second axis direction and the third axis direction.
Regarding dependent claims 2-7, allowability is based on their dependencies from independent clam 1.
Regarding independent claim 8, allowability is based in part with the prior art of record not teaching or showing a magnetic field detection apparatus comprising, amongst other features, a first magnetoresistive effect element including a first magnetoresistive effect film that extends in a first axis direction; a second magnetoresistive effect element including a second magnetoresistive effect film that extends in the first axis direction; and a helical coil including a first parallel connection and a second parallel connection, the first parallel connection including a first part and a second part that 57TDF20-004/US each extend in a second axis direction inclined with respect to the first axis direction and that are adjacent to each other in a third axis direction and coupled to each other in parallel, the third axis direction being different from both of the first axis direction and the second axis direction, the second parallel connection including a third part and a fourth part that each extend in the second axis direction and that are adjacent to each other in the third axis direction and coupled to each other in parallel, the helical coil being wound around the first magnetoresistive effect element and the second magnetoresistive effect element while extending along the third axis direction, the first magnetoresistive effect film overlapping both of the first part and the second part in a fourth axis direction orthogonal to both of the second axis direction and the third axis direction, the second magnetoresistive effect film overlapping both of the third part and the fourth part in the fourth axis direction.
Regarding dependent claim 9, allowability is based on its dependency from independent clam 8.
Regarding independent claim 10, allowability is based in part with the prior art of record not teaching or showing a current detection apparatus comprising, a magnetoresistive effect element including a magnetoresistive effect film 58TDF20-004/US that extends in a first axis direction; a helical coil including a parallel connection that includes a first part and a second part each extending in a second axis direction inclined with respect to the first axis direction, the first part and the second part being adjacent to each other in a third axis direction and coupled to each other in parallel, the third axis direction being different from both of the first axis direction and the second axis direction, the helical coil being wound around the magnetoresistive effect element while extending along the third axis direction, the helical coil being configured to be supplied with a first current and thereby configured to generate a first induction magnetic field to be applied to the magnetoresistive effect film in the third axis direction; and a conductor configured to be supplied with a second current and thereby configured to generate a second induction magnetic field to be applied to the magnetoresistive effect element in the third axis direction, the magnetoresistive effect film overlapping both of the first part and the second part in a fourth axis direction orthogonal to both of the second axis direction and the third axis direction.
Regarding dependent claim 11, allowability is based on its dependency from independent clam 10.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0094944 to Suzuki et al. discloses a magnetic sensor comprising a thin-film-like magnetic tunnel effect element (magnetoresistive effect element). A coil disposed in a plane under the magnetic tunnel effect element and parallel to a thin-planar film surface of the element. The coil is a double spiral type coil which includes a first spiral conductor portion and a second spiral conductor portion. The magnetic tunnel effect element is disposed between a spiral center of the first conductor portion and a spiral center of the second conductor portion in a plan view. The first and second conductor portions are connected such that electric currents in the same direction pass through a part of the first conductor portion that overlaps the magnetic tunnel effect element in a plan view and through a part of the second conductor portion that overlaps the magnetic tunnel effect element in a plan view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858